Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 3 claims states “which is is” second is is redundant and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US Patent Application 2015/0129060).

Regarding claim 1. 

Yang discloses a switch, 
“The present invention relates to a universal capacitance-type touch inductive switch assembly for a faucet, comprising: an adjustable locking component, which is formed by a conductive metallic material and is locked to a faucet spout; a control circuit board, which is provided with a capacitance-type touch unit, wherein touch electrodes of said capacitance-type touch unit are connected with said adjustable locking component through a touch circuit; a solenoid valve, which is arranged in a water supply line of the faucet, wherein said control circuit board controls opening and closing of said solenoid valve according to a touch signal from the capacitance-type touch unit; and a power supply module, which supplies power to said control circuit board and said solenoid valve. The switch assembly of the present invention can be installed in a manner compatible with all existing metal faucets.” (abstract)

which is configured to switch an on-off state of a liquid flow conduit to a working mode controlled by a mechanical valve when an induction control component is detected not to be in a working state, wherein the switch and the induction control component are both arranged on the liquid flow conduit with the mechanical valve.

Regarding claim 2. The switch according to claim 1, further comprising: a control program, which is respectively connected with the induction control component and the switch, and is configured to determine whether the induction control component is in the working state by detecting whether a sufficient voltage is supplied for the induction control component, wherein when the voltage is detected to be lower than a preset voltage threshold, the control program controls the switch to switch the on-off state of the liquid flow conduit to the working mode controlled by the mechanical valve.

“The function of the voltage detect module is to detect the voltage of battery, as shown in FIG. 7. When the rated voltage is 6V, and the input voltage is lower than 3.9V, the voltage detect module outputs a low level. When the battery is exhausted, the MCU control module outputs a solenoid valve open instruction, so that both the cold water solenoid valve and the hot water solenoid valve operate in the opened state.

[0098] The cold water solenoid valve driver circuit is shown in FIG. 12. When the "open C" end inputs a positive pulse, the solenoid valve is opened. When the "close C" end inputs a positive pulse, the solenoid valve is closed. The power of the solenoid valve driver circuit is provided by a voltage regulator chip, as shown in FIG. 11. The input 6V voltage is regulated by the voltage regulator chip U1 to output a stable voltage for operating the solenoid valve and driver circuit.

[0099] The hot water solenoid valve driver circuit is shown in FIG. 13. When the "open H" end inputs a positive pulse, the solenoid valve is opened. When the "close H" end inputs a positive pulse, the solenoid valve is closed. The power of the solenoid valve driver circuit is provided by a voltage regulator chip, as shown in FIG. 11. The input 6V voltage is regulated by the voltage regulator chip U1 to output a stable voltage for operating the solenoid valve and driver circuit.” (paragraphs 97-99)

Regarding claim 3. The switch according to claim 2, further comprising: an indicator light, which is is connected with the control program, and is configured to flash when the induction control component is detected not be in the working state by the control program.

“Preferably, in said universal capacitance-type touch inductive switch assembly for a faucet, said waterproof control box is further provided with a LED indicator, which is connected with said control circuit board, wherein when said control circuit board detects an effective touch, the indicator is lighted up, and/or;” (paragraph [0042])


Regarding claim 5. The switch according to claim 1, wherein the switch is configured to switch between an automatic switch mode and the manual switch mode.

“The present invention relates to the field of automatic control, and particularly to a universal capacitance-type touch inductive switch assembly for a faucet. This switch assembly is a DIY means which controls water supply by means of body induction touch, and particularly to a DIY control box which controls water supply by means of body capacitance induction touch. The DIY control box can be connected to all existing faucets in a modular fashion to realize the functions of a capacitance-type touch faucet.” (paragraph [0003])

“As shown in FIGS. 1 and 2, both said control circuit board 200 and said solenoid valve 300 (400) are arranged in a waterproof control box. An upper cover of said waterproof control box is provided with a sliding cover 111. The sliding cover 111 can be slid away to reveal a time delay select switch, a function select switch, and a reset switch. After sliding away the sliding cover, the user can manually operate these switches,” (paragraph [0095)

Regarding claim 6. A induction control box with a switch, which comprises the switch according to claim 1.
Housing box (110) and (120) Figure 1.

4.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel (US Patent 6,962,168).

Regarding claim 7. 
McDaniel discloses an induction faucet with a switch, which comprises: 
a faucet (210) , which has a contactless automatic switch mode and a manual switch mode with contacting a mechanical handle; 
a sensor, (a touch sensor 240 in the spout 220 of the faucet ) which is arranged on the faucet; 
a solenoid valve, ( The physical mechanism by which the water flow is toggled is not critical, but a magnetically latching pilot-operated solenoid valve is advantageously used,) which is arranged on a water outlet path of the faucet, and is connected with the sensor,
wherein when the sensor and the solenoid valve are in a working state, the faucet supplies water by the automatic switch mode; 
a switch (In the preferred embodiment the touch sensor 240 is used with a logical control 245 to actuate an automatic valve 230 that is placed in series with the manual valve 250) (the touch sensor serves also as switch), which is configured to switch the faucet from the automatic switch mode to the manual switch mode when the sensor and/or the solenoid valve are detected not to be in the working state.

Regarding claim 8. The induction faucet with a switch according to claim 7, wherein the on-off state of the faucet can be automatically or manually switched by the switch.

“In the preferred embodiment the touch sensor 240 is used with a logical control 245 to actuate an automatic valve 230 that is placed in series with the manual valve 250, so that the water flow can be toggled on and off without the need to reposition the manual valve 250. In this way, the water can be toggled on and off without altering the flow rate and the water temperature. The logical control 245 is preferably implemented with electrical or electronic circuitry, as is known in the art, that controls an electrically controlled valve 230 such as a magnetically latching solenoid valve.”



Allowable Subject Matter
Claims 4 and 9-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753